Case 17-14464-JDW     Doc 46   Filed 11/08/19 Entered 11/08/19 09:38:30   Desc Main
                               Document     Page 1 of 3


                IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE:        RONALD & BRENDA APPLEWHITE                 CASE NO: 17-14464
              DEBTORS


                MOTION TO DISBURSE INSURANCE PROCEEDS


      COME NOW, the debtors, by and through counsel, and request this

honorable Court for an Order to allow for the disbursement of insurance proceeds

based on the following:

      1.      On November 22, 2017, debtors filed a petition for relief under

Chapter 13 of the Bankruptcy Code, identified as case number 17-14464.

      2.      The Chapter 13 Plan was confirmed on May 14, 2018.

      3.      The debtors Chapter 13 Plan provides for payment in full to Citizens

Bank for the mortgage debt on their residence.

      4.      The debtors’ residence was involved in a fire, destroying the house

and all contents.

      5.      Debtors’ insurance company has disbursed two checks to debtor.

One check was for contents in the house in the amount of $25,000.00. The other

was for the total loss of their dwelling plus 5% debris removal in the amount of

$56,700.00.

      6.      Debtors filed amended Schedules A/B and C on October 28, 2019,

claiming the $25,000.00 in contents exempt pursuant to M.C.A. §85-3-1(h) and

claimed a total homestead exemption in their residence of $75,000.00 pursuant to

M.C.A. §85-3-21. This results in all sources of the insurance proceeds being
Case 17-14464-JDW   Doc 46   Filed 11/08/19 Entered 11/08/19 09:38:30   Desc Main
                             Document     Page 2 of 3


exempt and not property of the bankruptcy estate pursuant to U.S.C §522.

      7.    The remaining amount owed to Citizens Bank for the mortgage debt

on debtors’ residence is $17,509.37. Debtors request this Court enter an order

allowing them to pay Citizens Bank the remaining amount owed on this claim of

$17,509.37 plus interest owed through the plan. This will be paid through the

Office of the Chapter 13 Trustee and, upon payment, Citizens Bank shall release

the deed of trust on the property.

      8.    The insurance check is made out to debtors, debtors’ son and Citizens

Bank. Debtors request Citizens Bank endorse the check after entry of the order

granting this motion so it may then be forwarded to the Office of the Chapter 13

Trustee so funds may be disbursed in accordance with this Court’s order.

      WHEREFORE, debtors respectfully request this Court enter an ORDER

allowing them to pay Citizens Bank the remaining amount owed on this claim of

$17,509.37 through the plan and Citizens Bank release the deed of trust on the

property and for any further relief this Court deems necessary under the

circumstances.

                                     Respectfully submitted,

                                     BY:__/s/William L. Fava
                                     WILLIAM L. FAVA (MSB #101348)
                                     Attorney for Debtors

P.O. Box 783
Southaven, MS 38671
(662) 536-1116
Case 17-14464-JDW    Doc 46   Filed 11/08/19 Entered 11/08/19 09:38:30      Desc Main
                              Document     Page 3 of 3


                          CERTIFICATE OF SERVICE


      I, William L. Fava, Attorney for the debtors, do hereby certify that I have this

day mailed, by United States mail, postage prepaid, a true and correct copy of the

above and foregoing Motion to the following:

      Locke D. Barkley
      Via ECF at sbeasley@barkley13.com

      U.S. Trustee
      Via ECF at USTPRegion05.AB.ECF@usdoj.gov

      All Parties on Matrix

      SO CERTIFIED on this the 8th day of November 2019.



                                       __/s/William L. Fava      ______
                                       WILLIAM L. FAVA
                                       Attorney at Law

P.O. Box 783
Southaven, MS 38671
(662) 536-1116
